 

 

Case 4:18-cr-00718 Document 67 Filed on 12/31/20 in TXSD Page1of1

Ms United States Courts
re ce Southern District of Texas

: FILED
D 31, 2020
United States Court of Appeals ?2em®2 34. 20
FIFTH CIRCUIT .
OFFICE OF THE CLERK David J. Bradley, Clerk of Court
LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,

Suite 115
NEW ORLEANS, LA 70130

December 31, 2020
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
No. 20-20628 USA v. Sarpy
USDC No. 4:18-CR-718-1

The court has granted in part an extension of time to and including
February 11, 2021 for ordering transcripts and making financial
arrangements with the court reporter(s) in this case.

Sincerely,

LYLE W. CAYCEH, Clerk
/ oO?
qulote adic

Angelique B. Tardie, Deputy Clerk
504-310-7715

 

Mr. David J. Bradley
Mr. David Adler
Ms. Carmen Castillo Mitchell
